Citation Nr: 0007916	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability manifested by fatigue and weakness due to an 
undiagnosed illness claimed as secondary to Persian Gulf War 
service.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran's relevant period of active duty for training was 
from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for PTSD and a chronic 
disability manifested by fatigue and weakness due to an 
undiagnosed illness claimed as secondary to service in the 
Persian Gulf War.  The veteran subsequently perfected an 
appeal of that decision.

In an October 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran served on active duty in the Southwest Asia 
Theater of Operations from November 11, 1990 to May 13, 1991.  
His military occupational specialty (MOS) was a military 
policeman.  His duty assignment was security of the Air 
Defense Artillery site at Eskan Village, Riyadh, Saudi 
Arabia.

3.  The veteran has a current, clear medical diagnosis of 
PTSD.

4.  The veteran experienced in service stressors of incoming 
SCUD missiles nightly and the triggering of a chemical alarm 
which are substantially corroborated by credible supporting 
evidence provided by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

5.  The veteran's October 1994 and February 1997 VA 
examination reports include diagnoses of PTSD based in part 
on the corroborated in service stressor.

6.  Symptoms of fatigue/weakness due to an undiagnosed 
illness are shown to be present for more than six months.

7.  There is no competent evidence indicating that a chronic 
disability manifested by fatigue/weakness due to an 
undiagnosed illness has resulted in cognitive impairments 
such as an inability to concentrate, forgetfulness or 
confusion; debilitating fatigue; periods of incapacitation of 
at least one week per year; or the need for control by 
continuous medication.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).

2.  The criteria for entitlement to service connection for a 
chronic disability manifested by fatigue and weakness due to 
an undiagnosed illness claimed as secondary to service in the 
Persian Gulf War are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.317, 4.88 (1999), Diagnostic Code 
6354.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for PTSD.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted combat and 
non-combat related stressors due to service in the Persian 
Gulf War, and several medical professionals have diagnosed 
him with PTSD as a result of these alleged stressors, 
presuming this evidence to be credible as required for well-
groundedness purposes, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  The question of the 
sufficiency of the asserted stressor(s) to support a 
diagnosis of PTSD is a medical question to be determined by a 
mental-health professional.  Id.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran is found to have served 
in a combat situation, stressors related to that combat 
experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that he currently has several clear diagnoses of 
PTSD from VA mental health professionals.  VA examination 
reports from October 1994, February 1997, and June 1999, show 
diagnoses of PTSD based on identified symptoms such as 
avoidance of crowds, irritability, difficulty sleeping, 
intrusive thoughts, nightmares, flashbacks, and depression.  
These conclusions are based on such in service stressors as 
the veteran's exposure to regular SCUD missile attacks 
causing him to fear for his life; having a Patriot anti-
missile explode near his camp; being sent to guard a Patriot 
missile site from anticipated enemy attack, which never came; 
and seeing dead bodies.  Therefore, based on these medical 
diagnoses, the Board determines that the veteran currently 
has a clear diagnosis of PTSD.

However, the inquiry does not end with a clear diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (1999).  However, all non-
combat stressors require additional corroboration.  See Cohen 
v. Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. 
§ 3.304(d), (f) (1999).  In the present case, the veteran's 
non-combat related stressors involve seeing dead and wounded 
soldiers and civilians when he went through towns in Kuwait 
and smelling the stench of dead bodies.  This stressor 
requires additional corroboration beyond the veteran's lay 
statements.  The record contains no evidence of any 
corroboration of this stressor, despite requests by the RO in 
writing, and in spite of multiple submissions by the veteran 
regarding his stressors.  Therefore, absent any evidence in 
the record, this non-combat related stressor cannot be 
verified.  

The veteran has also alleged several combat related 
stressors, in fact, his averred stressors have become more 
and more directly combat related as his claim has progressed.  
Initially, the veteran averred that his stressors were being 
subject to frequent SCUD missile attacks, having a Patriot 
anti-missile explode outside of camp, and having to guard a 
Patriot missile site for fear of enemy attack on it, though 
the attack never occurred.  Subsequently, approximately 2 or 
more years after he initially filed his claim, the veteran 
also asserted that he was subject to sniper fire from Iraqi 
soldiers when performing his duties, that he was exposed to 
booby traps and land mines when securing streets, and that 
several soldiers, presumably in his unit, were wounded or 
killed when a SCUD missile hit the "cafeteria or staging 
area."  As noted previously, he also reported viewing 
deceased Kuwaiti civilians killed by Iraqi soldiers and dead 
Iraqi soldiers killed by United States armaments.

The veteran's DD 214 corroborates his unit attachment as the 
114th Military Police Company, his MOS as a military 
policeman, and his service in the Southwest Asia Theater of 
Operations.  The RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) regarding 
verification of the veteran's stressors and his unit actions.  
USASCRUR responded with the After Action Reports for the 
veteran's unit, for its entire period overseas.  In the cover 
letter of its response USASCRUR noted that the documents 
obtained reveal that there were "nightly SCUD attacks" and 
that the veteran's unit was responsible for the security of 
an Air Defense Artillery site at Eskan Village.  A review of 
these documents indicates that the veteran's unit was in what 
was considered to be a combat zone from January 17, 1991, to 
May 13, 1991, and that his unit received nightly SCUD attacks 
varying from two to six per night.  The After Action Reports 
(AAR) show that the veteran's unit was stationed at Eskan 
Village, Riyadh, Saudi Arabia, throughout the period it was 
in a "combat zone" with no duties in Kuwait.  In fact, the 
documents note that the unit had "no direct exposure to 
fires" in Kuwait, but was exposed only to the fumes from the 
fires.  The AAR also note no casualties or injuries to 
members of the unit and do not document any SCUD missile 
strikes on a cafeteria or staging ground.  These records do 
note that the chemical alarms went off one time during the 
unit's placement at Eskan Village, but that no chemical 
agents were found.  According to the AAR, the mission was 
over on April 15, 1991.  

In light of the above evidence, the Board finds that there is 
a reasonable basis for concluding that the veteran 
experienced combat during the nightly SCUD missile attacks.  
These attacks have been verified and corroborated by 
USASCRUR, and are consistent with the circumstances of the 
veteran's service, being enemy attacks on United States 
targets in the theater of operations.  Having determined that 
the veteran did engage in combat with respect to the nightly 
SCUD missile attacks, and having these attacks verified and 
corroborated by USASCRUR, the Board finds that these attacks 
are valid as bases for a medical determination that the 
veteran suffers from PTSD.  

However, with regard to his other asserted stressors, the 
Board finds that there is clear and convincing evidence 
contradicting these events, and they are not consistent with 
the circumstances of the veteran's service.  Neither his MOS, 
his citations, his assigned unit, or the USASCRUR report in 
any way suggest that the veteran's daily activities and 
duties involved close interaction with the enemy, visits to 
Kuwait, collecting and identifying dead bodies, activities in 
which sniper fire would be received, or that locations in 
Eskan Village were hit by SCUD missiles resulting in loss of 
life or injury.  In fact, the veteran's unit was responsible 
for the security of the site at which they were stationed, 
thus, having unit members involved in tactical maneuvers 
outside of the boundaries of this location would be 
counterproductive to its security and is not consistent with 
the circumstances of his period of service.  Furthermore, the 
newly reported stressor statements were not made under oath, 
and the Board finds them less credible than the evidence 
contained in his DD214, service personnel records, and 
USASCRUR reports.  Accordingly, the Board finds that the 
veteran was not engaged in combat during these alleged 
events.  

Given this finding, the veteran's alleged stressors of 
viewing and smelling dead bodies, receiving sniper fire, 
experiencing booby traps and land mines, and having members 
of his unit killed or wounded when a SCUD missile hit the 
cafeteria/staging area require corroboration before 
qualifying as verified stressors.  The record contains no 
corroboration of these statements, and in fact, contains 
credible evidence to the contrary.  Consequently, based on 
this evidence, the Board additionally finds that these non-
combat stressors have not been verified, and thus, cannot 
serve as a valid basis for a diagnosis of PTSD.  

Nonetheless, having verified the veteran's asserted stressors 
of nightly SCUD missile attacks, the inquiry must turn to 
whether or not a medical connection has been made between 
these verified stressors and his current diagnosis of PTSD.  
As noted earlier, the October 1994 and February 1997 VA 
examination reports relate the veteran's PTSD with his 
experiences in the Persian Gulf War, specifically including 
the stress surrounding his experiences during SCUD missile 
attacks.  Accordingly, the veteran has presented a clear 
diagnosis of PTSD, a verified stressor during service, and a 
medically acknowledged connection between his verified 
stressor and his PTSD diagnosis; therefore, as he has 
satisfied all the requirements for a claim of entitlement to 
service connection for PTSD, his claim is granted.

2.  Entitlement to service connection for a chronic 
disability manifested by weakness and fatigue due to an 
undiagnosed illness claimed as secondary to service in the 
Persian Gulf War.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Active military service 
includes active duty, any period of active duty training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The record reveals that the veteran served in Saudi Arabia 
during the Persian Gulf War and is therefore a Persian Gulf 
War veteran.  In keeping with this status, the veteran has 
alleged that he has a chronic disability manifested by 
fatigue and weakness due to an undiagnosed illness secondary 
to his Persian Gulf War service.  

The evidence of record reveals that the veteran first 
complained of fatigue and weakness in a September 1992 
application for benefits.  At a May 1993 Persian Gulf War 
Registry examination the veteran did not complain of fatigue 
or weakness and no mention of his fatigue or weakness is 
noted by the examiner.  However, in an October 1994 VA 
general medical examination report the veteran complained of 
fatigue in the evening with recovery by morning and fatigue 
at work occasionally.  The examiner diagnosed "Persian Gulf 
Syndrome manifest [sic] by extreme fatigue relieved by rest, 
unchanged since 12/91."  The next medical evidence relating 
to the veteran's claimed chronic disability is a May 1999 
examination for Chronic Fatigue Syndrome.  There is no 
intervening VA outpatient treatment or private treatment for 
this disability in the record, nor has the veteran asserted 
that any such records exist.  

At the May 1999 exam, the veteran reported that over the 
years his ability to participate in sporting events has 
declined due to the onset of fatigue.  Currently, he can only 
jog two miles and play basketball for twenty minutes before 
the fatigue comes on, and has noticed increased fatigue 
during the day at work.  He denied that his fatigue lasted 
over 24 hours, but noted that it lasted 2-3 hours when it 
occurs, and denied any other physical symptoms.  The veteran 
also reported that he does not take any medications on a 
regular basis for his fatigue.  He also identified occasional 
generalized muscle aches and weakness occurring about 2-3 
times per week, usually after a busy day's work.  The veteran 
reported no incapacitating episodes but noted significant 
tiredness after work 2-3 times a week requiring sleep to 
recover.  However, despite this he noted that he has not had 
to miss work.  The examiner determined that no medication was 
required for the veteran's symptoms.  He further opined that 
the veteran did not have chronic fatigue syndrome and 
diagnosed mild general fatigue usually after normal physical 
activities and sporting activities with no cause, noting that 
it was an undiagnosed illness.  

Reviewing the record the Board finds that the veteran has an 
undiagnosed illness, fatigue/weakness, that has lasted for 
more than six months and that did not pre-exist his service 
in the Persian Gulf War.  38 C.F.R. § 3.317(a) and (b).  
However, the service medical records do not indicate that the 
veteran's fatigue had its onset during his time in the 
Southwest Asia Theater of Operations, since there is no 
evidence of complaints or treatment for fatigue or weakness 
in these records.  Id.  As a result, to establish his claim, 
the veteran must show that his chronic disability manifested 
by fatigue and weakness due to an undiagnosed illness is at 
least 10 percent disabling prior to December 31, 2001.  
38 C.F.R. § 3.317(a) (1999).  

Under the regulations, a 10 percent rating for chronic 
fatigue syndrome requires evidence of a debilitating fatigue, 
cognitive impairments (such as the inability to concentrate, 
forgetfulness, confusion) or a combination of other signs and 
symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks 
duration per year, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.88 (1999), Diagnostic Code 6354.  
This provision further notes that the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  

As noted in the medical evidence above, the veteran denies 
periods of incapacitation more than 2-3 hours, denies the use 
of medication, and has not had to miss work due to this 
disorder.  Additionally, the record does not contain evidence 
that the veteran has had cognitive impairments of any sort, 
let alone any in connection with his identified fatigue.  
Therefore, the current level of severity of his undiagnosed 
illness does not meet the criteria for a 10 percent rating.  
Accordingly, despite evidence of some of the other required 
elements, in the absence of a compensable disability the 
Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
fatigue and weakness due to an undiagnosed illness claimed as 
secondary to service in the Persian Gulf War is denied.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a chronic disability 
manifested by weakness and fatigue due to an undiagnosed 
illness claimed as secondary to service in the Persian Gulf 
War is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

